UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

YEHUDA HERSKOVIC,                                           Case No.: 1:19-cv-03372

                                        Plaintiff,          DEFENDANT CELLCO
                                                            PARTNERSHIP D/B/A
                        -against-                           VERIZON WIRELESS’S
                                                            FURTHER STATUS UPDATE
VERIZON WIRELESS,                                           RE AVAILABILITY OF BBB
                                                            REPRESENTATIVE
                                        Defendant.
                                                            Case Removed: June 6, 2019
                                                            Compelled to Arb.: March 6, 2020



       Defendant Cellco Partnership d/b/a Verizon Wireless, incorrectly sued as “Verizon

Wireless” (“Defendant”) submits this status update in response to the Court’s Scheduling Order,

dated June 28, 2021. The BBB National Program representatives are available via telephone to

attend a conference with the Court on the following days and times:

       Friday, July 16, 2021 between 10AM-12PM EST
       Monday, July 19, 2021 between 10AM-12PM EST

       We are standing by and await the Court’s directives regarding whether one of above dates

are acceptable, or if alternatives need to be requested.

Dated: New York, New York
       June 30, 2021

                                       Respectfully submitted,

                                       Howard A. Fried
                                       Howard A. Fried (HF2114)
                                       McGIVNEY, KLUGER, CLARK & INTOCCIA, P.C.
                                       Attorneys for Defendant
                                       Cellco Partnership d/b/a Verizon Wireless, incorrectly
                                       sued as “Verizon Wireless”
                                       80 Broad Street, 23rd Floor
                                       New York, NY 10004
                                       hfried@mkcilaw.us.com
TO:
Yehuda Herskovic
Plaintiff Pro Se
225 Ross St.
Brooklyn, NY 11211




                     2
